Exhibit 10.2

 

When Recorded, Return to:

Shirley A. Baum

 

Associate General Counsel

 

Pinnacle West Capital Corporation, Law Department

 

400 North Fifth Street, Station 8695

 

Phoenix, AZ 85004

 

Phone 602.250.3706

 

Fax 602.250.3393

 

 

AMENDMENT NO. 3

 

Dated as of July 10, 2014 to

 

 

FACILITY LEASE (Unit 2)

dated as of December 15, 1986,

as heretofore amended,

 

between

 

 

U.S. BANK NATIONAL ASSOCIATION

(successor to State Street Bank and Trust Company, successor to

The First National Bank of Boston), not in its individual capacity,

but solely as Owner Trustee under a Trust

Agreement, dated as of December 15, 1986,

with PV2—APS 150 Corporation

(assignee of Chase Manhattan Realty Leasing Corporation),

Lessor

 

 

and

 

 

ARIZONA PUBLIC SERVICE COMPANY,

Lessee

 

 

A 3.3758701% UNDIVIDED INTEREST IN

PALO VERDE NUCLEAR GENERATING STATION UNIT 2 AND

A 1.1252900% UNDIVIDED INTEREST IN

CERTAIN COMMON FACILITIES

 

 

Original Facility Lease recorded December 19, 1986, as Instrument No. 86-703291,
and Amendment No. 1, recorded August 14, 1987, as Instrument No. 87-514747, and
Amendment No. 2, recorded March 22, 1993, as Instrument No. 93-165878, all in
the Maricopa County, Arizona Recorder’s Office

 

1

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3, dated as of July 10, 2014 (“Amendment No. 3”), to the Facility
Lease dated as of December 15, 1986, as heretofore amended, between U.S. BANK
NATIONAL ASSOCIATION (successor to State Street Bank and Trust Company,
successor to The First National Bank of Boston), not in its individual capacity,
but solely as Owner Trustee under a Trust Agreement, dated as of December 15,
1986, with PV2—APS 150 Corporation (assignee of Chase Manhattan Realty Leasing
Corporation), (the “Lessor”), and ARIZONA PUBLIC SERVICE COMPANY, an Arizona
corporation (the “Lessee”).

 

WITNESSETH

 

WHEREAS, the Lessee and the Lessor have heretofore entered into a Facility Lease
dated as of December 15, 1986, as heretofore amended (the “Facility Lease”),
providing for the lease by the Lessor to the Lessee of the Undivided Interest
and the Real Property Interest (capitalized terms used in this Amendment No. 3
without definition having the respective meanings assigned thereto in Appendix A
to the Facility Lease);

 

WHEREAS, the Lessee has given notice of its exercise of the renewal option
permitted in Section 12(a) of the Facility Lease upon expiration of the Basic
Lease Term, which notice is irrevocable as to the Lessee as provided in
Section 13(a) of the Facility Lease;

 

WHEREAS, the Lessee and the Lessor have agreed that, subject to the terms and
conditions hereof, the Fixed Rate Renewal Term shall end on December 31, 2023;

 

WHEREAS, there are no Notes that are Outstanding under the Indenture, the
Nonrecourse Refunding Notes, Refunding Series 1993 having been paid in full when
the final installment of the 8.00% note of such series due June 30, 2013 was
paid in full on June 30, 2013; and

 

WHEREAS, the Lessee and the Lessor desire to amend the Facility Lease effective
as of the end of the Basic Lease Term as set forth in Section 1 hereof in order
to implement the foregoing;

 

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Acknowledgements; Amendments.

 

The parties acknowledge and agree that:

 

(x) the Lessee has given notice of its exercise of the renewal option permitted
in Section 12(a) of the Facility Lease upon expiration of the Basic Lease Term,
which notice is irrevocable as to the Lessee as provided in Section 13(a) of the
Facility Lease; and

 

(y) the Maximum Option Period is the period ending on December 31, 2023.

 

The Lessee and the Lessor hereby amend the Facility Lease effective as of the
end of the Basic Lease Term in order to implement the foregoing as follows:

 

(a) Section 3(a)(iv) of the Facility Lease shall be amended and restated in its
entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“(iv) on June 30, 2016 and on each Basic Rent Payment date thereafter to and
including December 31, 2023, an amount equal to $3,423,462.”

 

(b) Section 12(a) of the Facility Lease (captioned “Fixed Rate Renewal Term”)
shall be amended and restated in its entirety as follows:

 

“Lessee has irrevocably elected to exercise its rights to renew this Facility
Lease for the Fixed Rate Renewal Term. Such renewal shall only take effect
provided that no Default, Event of Default, Event of Loss or Deemed Loss Event
has occurred that is not waived by the Lessor.”

 

(c) The definition of “Maximum Option Period” in Appendix A to the Facility
Lease shall be amended and restated in its entirety as follows:

 

“Maximum Option Period shall mean the period ending on December 31, 2023.”

 

(d) The definition of “Casualty Value” in Appendix A to the Facility Lease shall
be amended and restated in its entirety as follows:

 

“Casualty Value, as of any Basic Rent Payment Date during

 

(i) the Basic Lease Term, shall mean the percentage of Facility Cost set forth
opposite such Basic Rent Payment Date in Schedule 1 to the Facility Lease;

 

(ii) the Fixed Rate Renewal Term, shall mean the percentage of Facility Cost set
forth opposite such Basic Rent Payment Date in Schedule 4-Fixed Rate Renewal
Term Casualty Values to the Facility Lease, attached hereto (“Schedule 4”); and

 

(iii) the Fair Market Renewal Term, shall mean the unamortized portion, as of
such Basic Rent Payment Date, of the Fair Market Sales Value of the Undivided
Interest, determined by the straight-line amortization of such Fair Market Sales
Value at the commencement of the Fair Market Value Renewal Term over the period
from such commencement date through the then remaining term of the License,
determined pursuant to the Appraisal Procedure.”

 

The Lessee and the Lessor each acknowledges and agrees that the calculation of
the Casualty Values for the Fixed Rate Renewal Term set forth in Schedule 4
hereto were separately negotiated by the parties as a liquidated amount
calculated to reimburse Lessor for the loss of the Undivided Interest and the
Real Property Interest due to the occurrence of an Event of Loss. The Lessee and
the Lessor each further acknowledges and agrees that such Casualty Values are
not intended to be indicative of any current or future Fair Market Sales Value
and shall not affect or be taken into account in determining Fair Market Sales
Value in the event the Lessee exercises its purchase option pursuant to
Section 13(c) of the Facility Lease at the end of the Fixed Rate Renewal Term or
the Fair Market Renewal Term.

 

(f) The definition of “Special Casualty Value” in Appendix A to the Facility
Lease shall be amended and restated in its entirety as follows:

 

“Special Casualty Value, as of any monthly date during

 

3

--------------------------------------------------------------------------------


 

(i) the Basic Lease Term, shall mean the percentage of Facility Cost set forth
opposite such monthly date in Schedule 2 to the Facility Lease;

 

(ii) the Fixed Rate Renewal Term, shall mean the percentage of Facility Cost set
forth opposite such monthly date in Schedule 5-Fixed Rate Renewal Term Special
Casualty Values to the Facility Lease, attached hereto (“Schedule 5”); and

 

(iii) the Fair Market Renewal Term, shall mean the amount determined by
amortizing ratably the Fair Market Sales Value of the Undivided Interest as of
the day following the last day of the Fixed Rate Renewal Term in monthly steps
over the remaining life of the License determined pursuant to Section 13(a) of
the Facility Lease.

 

The Lessee and the Lessor each acknowledges and agrees that the calculation of
the Special Casualty Values for the Fixed Rate Renewal Term set forth in
Schedule 5 hereto were separately negotiated by the parties as a liquidated
amount calculated to reimburse Lessor for the loss of the Undivided Interest and
the Real Property Interest due to the occurrence of a Deemed Loss Event. The
Lessee and the Lessor each further acknowledges and agrees that such Special
Casualty Values are not intended to be indicative of any current or future Fair
Market Sales Value and shall not affect or be taken into account in determining
Fair Market Sales Value in the event the Lessee exercises its purchase option
pursuant to Section 13(c) of the Facility Lease at the end of the Fixed Rate
Renewal Term or the Fair Market Renewal Term.

 

(g) The Facility Lease shall be supplemented and amended to include as Schedule
4 and Schedule 5 thereto Schedule 4 and Schedule 5 attached hereto and
designated as such (there being no Schedule 1, 2 or 3 hereto).

 

SECTION 2. Miscellaneous.

 

(a) Representations of the Lessee. The Lessee hereby represents and warrants to
the Owner Participant as follows:

 

(i)             the License Expiration Date is April 24, 2046; and

 

(ii)   based on current market conditions and the current operation and
maintenance of Unit 2 and the Common Facilities, it is reasonably expected that:

 

(1) on the last day of the Fixed Rate Renewal Term, the residual value of the
Undivided Interest shall be equal to at least 20% of Facility Cost (without
regard to inflation or deflation from the Closing Date) determined by taking
into consideration the obligation of the Lessee to pay decommissioning costs
pursuant to Section 10(b)(3)(viii) of the Participation Agreement, the existence
and effect of the Assignment and Assumption, the ANPP Participation Agreement
and the License;

 

(2) the period from the Closing Date through the end of the Fixed Rate Renewal
Term does not exceed 80% of the economic useful life of the Undivided Interest
from the Closing Date; and

 

4

--------------------------------------------------------------------------------


 

(3) on the last day of the Fixed Rate Renewal Term, taking into consideration
the existence and effect of the Assignment and Assumption, the ANPP
Participation Agreement and the License, the use of the Undivided Interest by
any User (in a transaction pursuant to which the Owner Participant could realize
the amount referred to in clause (1) above) will be feasible from an engineering
and economic point of view and will be commercially reasonable.

 

The foregoing representations and warranties are intended by the Lessee as
representations and warranties made by the Lessee in an agreement delivered by
the Lessee in connection with the Facility Lease for all purposes of the
Facility Lease (including, without limitation Section 15(vi) of the Facility
Lease).

 

(b) No Inference, Etc. Schedule 4 and Schedule 5 hereto have been agreed to by
the parties with each party utilizing certain assumptions and projections (which
assumptions and projections may or may not be assumptions and projections used
in common with the other party) concerning the Fair Market Sales Value of the
Undivided Interest at the commencement of the Fixed Rate Renewal Term. The
parties intend that such assumptions and projections shall not be used for any
purpose (including, but without limitation, establishing a Fair Market Sales
Value for the Undivided Interest or a Fair Market Sales Value of any property or
service, or supporting or rebutting any calculation, determination or position
concerning any Fair Market Sale Value, at any time, whether for purposes of
option exercise, exercise of remedies, post-lease term operation and support or
any other matter or circumstance) other than the specific purposes for which
provision is made by this Amendment No. 3.

 

(c) Effective Date of Amendments. The amendments set forth in Section 1 hereof
shall be and become effective upon the satisfaction and discharge of the
Indenture by the parties thereto; provided, however, notwithstanding anything to
the contrary contained herein, the commencement of the Fixed Rate Renewal Term
shall be conditioned upon no Default, Event of Default, Event of Loss or Deemed
Loss Event having occurred and being continuing at the end of the Basic Lease
Term.

 

(d) Counterpart Execution. This Amendment No. 3 may be executed in any number of
counterparts and by each of the parties hereto on separate counterparts; all
such counterparts shall together constitute but one and the same instrument.

 

(e) Governing Law. This Amendment No. 3 shall be governed by, and be construed
in accordance with, the laws of the state of New York, except to the extent that
pursuant to the law of the State of Arizona such law is mandatorily applicable
hereto.

 

(f) Concerning USBNA. U.S. Bank National Association (“USBNA”) is entering into
this Amendment No. 3 solely as successor Owner Trustee under the Trust Agreement
and not in its individual capacity. Anything herein or in the Facility Lease to
the contrary notwithstanding, all and each of the representations, warranties,
undertakings and agreements herein or in the Facility Lease made on the part of
the Owner Trustee are made and intended not as personal representations,
warranties, undertakings and agreements by or for the purpose or with the
intention of binding USBNA personally but are made and intended for the purpose
of binding only the Trust Estate. This Amendment No. 3 is executed and delivered
by the Owner Trustee solely in the exercise of the powers expressly conferred
upon it as trustee under the Trust Agreement; and no personal liability or
responsibility is assumed hereunder by or shall at any time be enforceable
against USBNA or any successor in trust or the Owner Participant on account of
any representation, warranty, undertaking or agreement hereunder or under

 

5

--------------------------------------------------------------------------------


 

the Facility Lease of the Owner Trustee, either expressed or implied, all such
personal liability, if any, being expressly waived by the Lessee, except that
the Lessee or any Person claiming by, through or under it, making claim
hereunder or under the Facility Lease, may look to the Trust Estate for
satisfaction of the same and the Owner Trustee or its successor in trust, as
applicable, shall be personally liable for its own gross negligence or willful
misconduct. If a further successor owner trustee is appointed in accordance with
the terms of the Trust Agreement, such successor owner trustee shall, without
any further act, succeed to all the rights, duties, immunities and obligations
of the Owner Trustee hereunder and the predecessor owner trustee shall be
released from all further duties and obligations hereunder and under the
Facility Lease.

 

(g) Disclosure. Pursuant to Arizona Revised Statutes Section 33-404, the
beneficiary of the Trust Agreement is PV2—APS 150 Corporation. The address of
the beneficiary is PV2—APS 150 Corporation, c/o J.P. Morgan, 10 S. Dearborn,
12th Fl., Mail Code IL1-0502, Chicago, IL 60603-2003, Attn: Jeremy Reinhard. A
copy of the Trust Agreement is available for inspection at the offices of the
Owner Trustee at U.S. Bank National Association, Corporate Trust Services, One
Federal Street, 3rd Floor, Boston, MA 02110, Attn: Todd DiNezza.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 3
to Facility Lease to be duly executed by an officer thereunto duly authorized.

 

6

--------------------------------------------------------------------------------


 

Signature page for Amendment No. 3 to Facility Lease (Lessor)

 

 

U.S. BANK NATIONAL ASSOCIATION (successor to State Street Bank and Trust
Company, successor to The First National Bank of Boston), not in its individual
capacity, but solely as Owner Trustee under a Trust Agreement dated as of
December 15, 1986, with PV2—APS 150 Corporation (assignee of Chase Manhattan
Realty Leasing Corporation)

 

 

 

 

 

By:

/s/ Todd R. DiNezza

 

Name: Todd R. DiNezza

 

Title: Assistant Vice President

 

 

ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

)

 

) ss.

COUNTY OF SUFFOLK

)

 

On this 10th  day of July, 2014, before me, the undersigned notary public,
personally appeared Todd R. DiNezza as Asst. Vice President of U.S. Bank
National Association, proved to me through satisfactory evidence of
identification, which was RI Driver’s License to be the person whose name is
signed on the attached document and acknowledged to me that he signed it
voluntarily for its stated purpose.

 

 

 

Notary Public

 

 

 

Name of Notary:

/s/ James M. Coolidge

 

Notary Public

 

 

Commonwealth of Massachusetts

My Comm. Expires

 

 

 

 

7

--------------------------------------------------------------------------------


 

Signature page for Amendment No. 3 to Facility Lease (Lessee)

 

 

 

ARIZONA PUBLIC SERVICE COMPANY

 

 

 

 

 

By:

/s/ Lee R. Nickloy

 

Name: Lee R. Nickloy

 

Title: Vice President & Treasurer

 

 

ACKNOWLEDGMENT

 

STATE OF ARIZONA

)

 

) ss.

COUNTY OF MARACOPA

)

 

This instrument was acknowledged before me this 10th day of July, 2014, by Lee
R. Nickloy, Vice President & Treasurer of ARIZONA PUBLIC SERVICE COMPANY, an
Arizona corporation, on behalf of said corporation.

 

 

 

/s/ Cynthia M. Crawford

 

Name:

 

Notary Public

 

My commission expires: March 21, 2018

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 4-Fixed Rate Renewal Term Casualty Values

 

Rent Payment Date

 

% of Facility Cost

 

Rent Payment Date

 

% of Facility Cost

 

6/30/2016

 

50.05953

%

6/30/2020

 

43.38493

%

12/30/2016

 

49.22521

%

12/30/2020

 

42.55060

%

6/30/2017

 

48.39088

%

6/30/2021

 

41.71628

%

12/30/2017

 

47.55656

%

12/30/2021

 

40.88195

%

6/30/2018

 

46.72223

%

6/30/2022

 

40.04763

%

12/30/2018

 

45.88791

%

12/30/2022

 

39.21330

%

6/30/2019

 

45.05358

%

6/30/2023

 

38.37898

%

12/30/2019

 

44.21925

%

12/30/2023

 

37.54465

%

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 5-Fixed Rate Renewal Term Special Casualty Values

 

2016

 

% of Facility
Cost

 

2017

 

% of Facility
Cost

 

2018

 

% of Facility
Cost

 

2019

 

% of Facility
Cost

 

1-30

 

50.74519

%

1-30

 

49.06766

%

1-30

 

47.39014

%

1-30

 

45.71261

%

2-28

 

50.60540

%

2-28

 

48.92787

%

2-28

 

47.25034

%

2-28

 

45.57281

%

3-30

 

50.46560

%

3-30

 

48.78807

%

3-30

 

47.11055

%

3-30

 

45.43302

%

4-30

 

50.32581

%

4-30

 

48.64828

%

4-30

 

46.97075

%

4-30

 

45.29323

%

5-30

 

50.18601

%

5-30

 

48.50849

%

5-30

 

46.83096

%

5-30

 

45.15343

%

6-30

 

50.04622

%

6-30

 

48.36869

%

6-30

 

46.69117

%

6-30

 

45.01364

%

7-30

 

49.90643

%

7-30

 

48.22890

%

7-30

 

46.55137

%

7-30

 

44.87384

%

8-30

 

49.76663

%

8-30

 

48.08910

%

8-30

 

46.41158

%

8-30

 

44.73405

%

9-30

 

49.62684

%

9-30

 

47.94931

%

9-30

 

46.27178

%

9-30

 

44.59426

%

10-30

 

49.48704

%

10-30

 

47.80952

%

10-30

 

46.13199

%

10-30

 

44.45446

%

11-30

 

49.34725

%

11-30

 

47.66972

%

11-30

 

45.99220

%

11-30

 

44.31467

%

12-30

 

49.20746

%

12-30

 

47.52993

%

12-30

 

45.85240

%

12-30

 

44.17488

%

 

2020

 

% of Facility
Cost

 

2021

 

% of Facility
Cost

 

2022

 

% of Facility
Cost

 

2023

 

% of Facility
Cost

 

1-30

 

44.03508

%

1-30

 

42.35755

%

1-30

 

40.68003

%

1-30

 

39.00250

%

2-28

 

43.89529

%

2-28

 

42.21776

%

2-28

 

40.54023

%

2-28

 

38.86271

%

3-30

 

43.75549

%

3-30

 

42.07797

%

3-30

 

40.40044

%

3-30

 

38.72291

%

4-30

 

43.61570

%

4-30

 

41.93817

%

4-30

 

40.26065

%

4-30

 

38.58312

%

5-30

 

43.47591

%

5-30

 

41.79838

%

5-30

 

40.12085

%

5-30

 

38.44333

%

6-30

 

43.33611

%

6-30

 

41.65859

%

6-30

 

39.98106

%

6-30

 

38.30353

%

7-30

 

43.19632

%

7-30

 

41.51879

%

7-30

 

39.84126

%

7-30

 

38.16374

%

8-30

 

43.05652

%

8-30

 

41.37900

%

8-30

 

39.70147

%

8-30

 

38.02394

%

9-30

 

42.91673

%

9-30

 

41.23920

%

9-30

 

39.56168

%

9-30

 

37.88415

%

10-30

 

42.77694

%

10-30

 

41.09941

%

10-30

 

39.42188

%

10-30

 

37.74436

%

11-30

 

42.63714

%

11-30

 

40.95962

%

11-30

 

39.28209

%

11-30

 

37.60456

%

12-30

 

42.49735

%

12-30

 

40.81982

%

12-30

 

39.14229

%

12-30

 

37.46477

%

 

10

--------------------------------------------------------------------------------